                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PETER ANGELO ALDEN,                            Case No. 18-cv-03258-SVK
                                   8                    Plaintiff,
                                                                                           ORDER ON PLAINTIFF'S MOTIONS
                                   9              v.                                       FOR RECONSIDERATION OF
                                                                                           (1) SUMMARY JUDGMENT ORDER
                                  10        AECOM TECHNOLOGY                               AND (2) ORDER DENYING STAY
                                            CORPORATION, et al.,
                                  11                                                       Re: Dkt. Nos. 188, 189
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On April 14, 2021, the Court issued an order granting Defendant AECOM Technology

                                  14   Corporation’s motion for summary judgment, and the Court entered judgment in favor of

                                  15   AECOM. Dkt. 179 (the “SJ Order”), 180 (Judgment). Plaintiff subsequently filed three

                                  16   administrative motions: (1) motion for a temporary stay (Dkt. 182); (2) motion to extend time for

                                  17   notice of appeal (Dkt. 183); and (3) motion to extend time for post-judgment motions (Dkt. 184).

                                  18   The Court denied the motion to stay, but granted Plaintiff a 30-day extension of the deadline to

                                  19   file a notice of appeal and a 7-day extension of the deadline to file a post-judgment motions. Dkt.

                                  20   186 (the “Stay Order”). Now before the Court are Plaintiff’s motions for reconsideration of

                                  21   certain aspects of (1) the Court’s SJ Order, and (2) the Court’s Stay Order. Dkt. 188, 189. For the

                                  22   reasons that follow, the Court DENIES both motions for reconsideration.

                                  23   I.      LEGAL STANDARD
                                  24           The Federal Rules of Civil Procedure do not recognize a motion for reconsideration, and

                                  25   therefore “[a] motion so designated will be construed according to the type of relief sought.”

                                  26   Jones, et al., Rutter Group Prac. Guide: Fed. Civ. Trials & Ev. Ch. 20-C, § 20.273 (2020) (citing

                                  27   Computerized Thermal Imaging, Inc. v. Bloomberg, L.P., 312 F.3d 1292, 1296 n.3 (10th Cir.

                                  28
                                   1   2002)).1 Such a motion is construed in one of two ways: (1) if the motion is filed within 28 days

                                   2   after the district court’s entry of judgment, it is treated as a motion to alter or amend the judgment

                                   3   under Rule 59(e); and (2) if the motion is filed more than 28 days after entry of judgment, it is

                                   4   considered a motion seeking relief from the judgment under Rule 60(b). Rutter Group Prac.

                                   5   Guide: Fed. Civ. Trials & Ev. Ch. 20-C, §§ 20:273.1-20:273.2 (citations omitted).

                                   6           Plaintiff’s motion for reconsideration of the SJ Order was filed 35 days after the Court

                                   7   issued that order and entered judgment, which falls within the 7-day extension the Court granted

                                   8   for filing post-judgment motions. Dkt. 186. Plaintiff’s motion for reconsideration of the Stay

                                   9   Order was filed 7 days after that order. Under the authorities cited it above, these motions are

                                  10   properly treated as motions under Rule 59(e). However, several of Plaintiff’s earlier motions

                                  11   referred to a possible Rule 60 motion (Dkt. 182, 184), so for completeness, the Court will consider

                                  12   Plaintiff’s arguments under both Rule 59(e) and Rule 60(b).
Northern District of California
 United States District Court




                                  13           A.     Rule 59(e)

                                  14           Rule 59(e) permits a party to file a motion to “alter or amend” a judgment no later than 28

                                  15   days after the entry of judgment. Fed. R. Civ. P. 59(e). “Since specific grounds for a motion to

                                  16   amend or alter are not listed in the rule, the district court enjoys considerable discretion in granting

                                  17   or denying the motion.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citation

                                  18   omitted). “In general, there are four basic grounds upon which a Rule 59(e) motion may be

                                  19   granted: (1) if such motion is necessary to correct manifest errors of law or fact upon which the

                                  20   judgment rests; (2) if such motion is necessary to present newly discovered or previously

                                  21   unavailable evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the

                                  22   amendment is justified by an intervening change in controlling law.” Id. “A Rule 59(e) motion

                                  23   may not be used to raise arguments or present evidence for the first time when they could

                                  24   reasonably have been raised earlier.” Wells Fargo Bank, N.A. v. Mahogany Meadows Ave. Trust,
                                       979 F.3d 1209, 1218 (9th Cir. 2020) (internal quotation marks and citation omitted) (emphasis in
                                  25
                                       original).
                                  26

                                  27
                                       1
                                  28    Civil Local Rule 7-9 concerns motions to reconsider interlocutory orders and is not applicable
                                       here because judgment has already been entered.
                                                                                       2
                                              B.      Rule 60(b)
                                   1
                                              Rule 60(b) empowers a district court to set aside a judgment for any of the following
                                   2
                                       reasons: (1) “mistake, inadvertence, surprise or excusable neglect”; (2) “newly discovered
                                   3
                                       evidence that, with reasonable diligence, could not have been discovered in time to move for a
                                   4
                                       new trial under Rule 59(b)”; (3) “fraud …. misrepresentation, or misconduct by an opposing
                                   5
                                       party”; (4) “the judgment is void”; (5) “the judgment has been satisfied released or discharged; it
                                   6
                                       is based on an earlier judgment that has been reversed or vacated; or applying it prospectively is
                                   7
                                       no longer equitable”; or (6) “any other reason that justifies relief.” Fed. R. Civ. P. 60(b); see also
                                   8
                                       School Dist. N. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
                                   9
                                       “Although couched in broad terms, subparagraph (6) requires a showing that the grounds
                                  10
                                       justifying relief are extraordinary.” Reynolds v. Lomas, No. C 11-03218 JSW, 2012 WL
                                  11
                                       4714525, at *1 (N.D. Cal. Oct. 3, 2012), aff'd, 554 F. App'x 548 (9th Cir. 2014) (citing Twentieth
                                  12
Northern District of California




                                       Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.1981)).
 United States District Court




                                  13
                                       II.    DISCUSSION
                                  14
                                              A.      Motion for Reconsideration of Summary Judgment Order
                                  15
                                              Plaintiff’s motion for reconsideration of the SJ Order challenges the Court’s conclusion
                                  16
                                       that he did not report the alleged wrongdoing to a person or entity authorized under the 2008
                                  17
                                       Defense Contractor Whistleblower Protection Act (“DCWPA”) to receive such complaints. See
                                  18
                                       SJ Order at 8-10. Plaintiff argues that relief from the summary judgment order is warranted for
                                  19
                                       two reasons. Plaintiff’s first argument, which follows a discussion of the merits of his
                                  20
                                       whistleblowing complaints about AECOM, appears to be that the Court erred in concluding that
                                  21
                                       this case was analogous to Quinn v. Booz Allen Hamilton, 2015 WL 11347589 (N.D. Fla. Mar. 6,
                                  22
                                       2015) because Plaintiff’s complaints were not only to NASA employee Tony Wong but also about
                                  23
                                       Mr. Wong. Dkt. 188 at 3. Plaintiff now argues that “[d]uring his employment, the Plaintiff never
                                  24
                                       complained about the government, or at least anything that could be construed as a complaint.”
                                  25
                                       Id. (emphasis in original).
                                  26          This argument does not warrant reconsideration of the Court’s SJ Order. AECOM
                                  27   discussed the Quinn case at length in its motion for summary judgment, arguing that Quinn is
                                  28
                                                                                          3
                                   1   “directly on point and strikingly similar” to this case and “directly comparable to the instant action

                                   2   where Plaintiff reported the alleged wrongdoing to AECOM (his employer) and a NASA

                                   3   employee, i.e., disclosures directly to the alleged wrongdoers.” Dkt. 166 at 13-14. Despite

                                   4   AECOM’s heavy reliance on Quinn, Plaintiff did not address the case in his opposition to the

                                   5   motion for summary judgment. See Dkt. 174. Nor did Plaintiff make the factual point he now

                                   6   seeks to make: that he did not complain about the government during his employment. Plaintiff

                                   7   has not shown that the pertinent facts were not available to him at the time he filed his opposition

                                   8   to the summary judgment motion.

                                   9          Plaintiff’s second argument why the Court should reconsider the SJ Order is that Plaintiff

                                  10   made a whistleblower complaint not only to Mr. Wong but also to the NASA Ombudsman.

                                  11   Dkt. 188 at 4. In support of this argument, Plaintiff submits a November 1, 2009 email he sent to

                                  12   Mr. Wong, on which the email address “ombuds@mail.arc.nasa.gov” is shown on the cc: line.
Northern District of California
 United States District Court




                                  13   Dkt. 188-1. However, from the beginning of this case, Plaintiff has premised his DCWPA claim

                                  14   on the complaints he made to Mr. Wong. In his original Complaint, Plaintiff stated that “[o]n 1

                                  15   November 2009 the Plaintiff blew the whistle on AECOM and its management in an email to the

                                  16   NARC Contracting Officer’s Technical Representative (COTR) Anthony Wong, the government

                                  17   liaison for the AECOM contract …” Dkt. 2 (Original Complaint) ¶ 21; see also Dkt. 50 (First

                                  18   Amended Complaint) ¶ 21 (same). In the complaints in this case, Plaintiff referred to Mr. Wong

                                  19   as “the sole individual you are depending upon to advance your case in the government.” Original

                                  20   Complaint ¶ 25; First Amended Complaint ¶ 40. On the basis of Plaintiff’s allegations in his

                                  21   pleadings concerning his complaints to AECOM and his November 1, 2009 email to Mr. Wong,

                                  22   AECOM argued in its summary judgment motion that “[n]either AECOM (as the contractor), nor

                                  23   Mr. Wong (a NASA employee) is a person or employee covered by the statute to whom a report
                                       must be made under the 2008 DCWPA.” Dkt. 166 at 12-13. Among the exhibits Plaintiff
                                  24
                                       submitted with his opposition to the motion for summary judgment was the same November 1,
                                  25
                                       2009 email upon which his motion for reconsideration now relies. Dkt. 172-17. However,
                                  26
                                       Plaintiff’s opposition to the summary judgment motion, like his complaints, relied only on his
                                  27
                                       reports to Mr. Wong and did not mention the NASA ombudsman. See Dkt. 171 at 21. In his
                                  28
                                                                                         4
                                   1   motion for reconsideration, Plaintiff admits that his focus on Mr. Wong was a tactical decision,

                                   2   acknowledging that the Court’s purported error in missing his report to the NASA Ombudsman

                                   3   “falls on the Plaintiff” and explaining that his prior pleadings “did not identify the NASA Ombuds

                                   4   reporting since he believed his reporting to the NASA COTR would be enough for the Court to

                                   5   rule in his favor on this part of its determination.” Dkt. 188 at 4. As such, reconsideration of the

                                   6   Court’s SJ Order on the basis of the ombudsman reporting is not warranted under either Rule

                                   7   59(e) or Rule 60(b).

                                   8          In denying Plaintiff’s motion for reconsideration of the SJ Order, the Court also notes that

                                   9   Plaintiff attacks only the Court’s conclusion regarding the DCWPA reporting requirements. Dkt.

                                  10   188 at 1. The Court granted summary judgment in favor of AECOM for the additional and

                                  11   independent reason that the reprisal prohibition in the 2008 DCWPA does not apply to

                                  12   whistleblower complaints about gross mismanagement of NASA contracts, such as the one at
Northern District of California
 United States District Court




                                  13   issue in this case. SJ Order at 10-12. Plaintiff’s motion for reconsideration does not challenge the

                                  14   Court’s conclusion on this point.

                                  15          Accordingly, Plaintiff’s motion for reconsideration of the SJ Order is DENIED.

                                  16          B.      Motion for Reconsideration of Stay Order

                                  17          Plaintiff’s motion for reconsideration of the Stay Order asserts that the Court’s grant of a

                                  18   7-day extension to file post-judgment motions was insufficient. Dkt. 189 at 1. Plaintiff argues

                                  19   that he needs more time because (1) he wants to “produce new evidence” to confirm that his

                                  20   complaints to the government concerned safety, not just waste (id.) and (2) the Court’s legal

                                  21   findings as to the DCWPA “require an in-depth review” to address the case law presented by

                                  22   AECOM in its summary judgment motion and by the Court in the SJ Order and the legislative

                                  23   intent surrounding the 2008 amendment of DWCPA. Id. at 1-2. Although the Court recognizes

                                  24   that Plaintiff has provided evidence that he suffered injuries in an April 6, 2021 accident (see Dkt.

                                  25   182), all of the issues now raised in Plaintiff’s motion for reconsideration were squarely presented

                                  26   by AECOM’s summary judgment motion. Plaintiff filed his opposition to the summary judgment

                                  27   motion on February 18, 2021, and an errata to his opposition on February 28, 2021, which were

                                  28   both weeks before his accident. He has not shown that he could not have included in his

                                                                                         5
                                   1   opposition the evidence and arguments he now seeks to offer. Moreover, the Court notes that

                                   2   Plaintiff himself requested a 7-day extension of the deadline to file post-judgment motions if the

                                   3   Court denied his request for a stay. Dkt. 184. In light of Plaintiff’s request, as well as the Court’s

                                   4   conclusion that a stay was not warranted at this post-judgment stage of the case, the Court finds no

                                   5   basis for reconsideration of the Stay Order.

                                   6   III.   CONCLUSION
                                   7          For the foregoing reasons, Plaintiff’s motions for reconsideration of the SJ Order and the

                                   8   Stay Order (Dkt. 188 and 189) are DENIED.

                                   9          SO ORDERED.

                                  10   Dated: June 3, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     SUSAN VAN KEULEN
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
